MEMORANDUM **
Yehuda Sharon appeals pro se various rulings by the district court in his action against Nissan Motors Acceptance Corporation (“NMAC”). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district court’s discovery rulings, Simula, Inc. v. Autoliv, Inc. 175 F.3d 716, 726 (1999), and evidentiary rulings, Navellier v. Sletten, 262 F.3d 923, 942 (9th Cir.2001). We affirm.
The district court did not abuse its discretion in its discovery rulings, because Sharon has failed to show actual and substantial prejudice from these rulings. See Goehring v. Brophy, 94 F.3d 1294, 1305 (9th Cir.1996).
The district court also did not abuse discretion in excluding the evidence in question because Sharon failed to identify its relevance. Navellier, 262 F.3d at 942.
To the extent Sharon attempts to challenge the district court’s jury instructions, we will not review this challenge because Sharon failed to object to the in-*884structions in the district court. See Larez v. City of Los Angeles, 946 F.2d 630, 638 (9th Cir.1991).
We have not considered issues raised in Sharon’s briefs that have been abandoned for lack of supporting argument. See Leer v. Murphy, 844 F.2d 628, 634 (1988); see also Wilcox v. C.I.R., 848 F.2d 1007, 1008 n. 2 (arguments not addressed in a pro se brief are deemed abandoned). We also do not consider evidence that was not presented to the district court. See Lowry v. Barnhart, 329 F.3d 1019, 1024-25 (9th Cir.2003).
Sharon’s remaining contentions lack merit.
Sharon’s October 19, 2004 “Motion for Filing a Late Reply Brief’ is GRANTED. The Clerk shall file the Reply Brief received October 4, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.